NO. 07-07-0163-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   MAY 29, 2008
                          ______________________________

                         MICHAEL LOU GARRETT, APPELLANT

                                             V.

                        JACK M. BORDEN, ET AL., APPELLEES
                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 94198-00-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Michael Lou Garrett (Garrett) an inmate of the Texas Department of Criminal

Justice, Institutional Division (TDCJ-ID), appeals from a final order dismissing his suit

against Jack M. Borden, et al (collectively Borden). Garrett contends that the trial court

erred in dismissing his suit for failure to comply with the provisions of section 14.005(a)(2)

of the Texas Civil Practice and Remedies Code. We affirm.
                                        Background


       Garrett attempted to sue Borden and a number of other TDCJ-ID employees for

numerous alleged civil rights violations. The complaint had originally been the subject of

two grievances tendered to the TDCJ-ID. After the TDCJ-ID rejected the grievances,

Garrett filed suit pro se and in forma pauperis. The trial court originally dismissed the suit

for failure to state a claim; however, upon appeal, this decision was reversed and the case

was remanded to the trial court. Upon remand and after answers had been filed, Borden

filed a motion to dismiss pursuant to section 14.005(a)(2) of the Texas Civil Practice and

Remedies Code. See TEX . CIV. PRAC . & REM . CODE ANN . §§ 14.001-.014 (Vernon 2006).1

The trial court granted the motion to dismiss and this appeal followed.


                                    Standard of Review


       As an appellate court, we review the dismissal of an in forma pauperis suit filed by

an inmate under an abuse of discretion standard. Hickson v. Moya, 926 S.W.2d 397, 398

(Tex.App.–Waco 1996, no writ). A trial court abuses its discretion when it acts without

reference to any guiding rules and principles or when the trial court’s actions were arbitrary

and unreasonable. Williams v. Nelson, 199 S.W.3d 462, 464 (Tex.App.–Houston [1st Dist.]

2006, pet. filed).




       1
       Further references to the Texas Civil Practice & Remedies Code will be by
reference to “§ __.”

                                              2
                                          Analysis


       The statutory scheme for inmate litigation is contained in the Texas Civil Practice

and Remedies Code. See §§ 14.001-.014. An inmate filing a law suit which is subject to

the grievance system established by TDCJ-ID must exhaust the grievance process before

filing suit. § 14.005(a)(1). Such inmate must likewise file a copy of the written decision

from the grievance system with the trial court. § 14.005(a)(2). The requirement that a copy

of the decision of the grievance system be filed with the trial court ensures that the inmate

has, in fact, exhausted his administrative remedies. See Smith v. Tex. Dep’t Of Criminal

Justice-Inst. Div., 33 S.W.3d 338, 341 (Tex.App.–Texarkana 2000, pet. denied). Requiring

inmates to meet all of the statutory requirements of Chapter 14 of the Texas Civil Practice

and Remedies Code furthers the legitimate, even compelling, state interest of protecting

scarce judicial resources from continued the onslaught of prisoners who abuse the judicial

system by filing frivolous civil lawsuits. Sanders v. Palunsky, 36 S.W.3d 222, 226

(Tex.App.–Houston [14th Dist.] 2001, no pet.) (citing Hicks v. Brysch, 989 F. Supp. 797, 823

(W.D. Tex. 1997)).


       The record before the court demonstrates that appellant did not file copies of the

decision of the grievance system for either of the grievances that are the subject of

appellant’s suit. Instead, appellant hand-typed the purported decisions of the grievance

system and then filed a separate document attesting to the truthfulness of these

documents. These documents do not meet the requirements of the statute. § 14.005(a)(2).

There is nothing filed with the trial court that shows that appellant has complied with the

requirement that he exhaust his administrative remedies. Therefore, the trial court’s

                                             3
dismissal was pursuant to the statutory scheme established by the legislature.2 See §§

14.001- .014. Accordingly, the decision to dismiss was not made without reference to any

guiding rules and principles nor was the decision arbitrary and unreasonable. Williams,
199 S.W.3d at 464. Appellant’s issue is overruled.


                                       Conclusion


       Having overruled appellant’s sole issue, the trial court’s judgment is affirmed.




                                                 Mackey K. Hancock
                                                      Justice




Pirtle, J., dissenting.




       2
        Appellate claims it is impossible for him to provide the copies required and ask us
to reverse the trial court for that reason alone. Appellant is asking us to add another
consideration to the statutory scheme. Such action on our part would be legislating from
the bench, which we cannot do. See Turner v. Cross, 83 Tex. 218, 18 S.W. 578, 579
(1892).

                                             4